         Case 6:04-cr-10174-JTM Document 170 Filed 04/12/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,
            Plaintiff,

       vs.                                                 No. 04-10174-JTM

BRUCE SEARS,
               Defendant.



                              MEMORANDUM AND ORDER


       The defendant’s exclusive means for challenging his sentence is a motion under

18 U.S.C. § 2255. (Dkt. 152, at 3-4; Dkt. 160, at 2). Absent authorization from the Tenth

Circuit for the filing of a successive § 2255 motion, the court lacks jurisdiction to address

his arguments. (Id.) On three previous occasions, the court has rejected defendant’s

“inexplicable efforts to evade the appropriate vehicle for relief” by filing motions

request this relief under a different label. See Dkt. 154, 160, at 2.

       To his prior efforts at circumvention (a motion for writ of audita querela, a motion

under 18 U.S.C. § 3582(c)(1)(A)(i), and a motion under 18 U.S.C. § 3559(c)(7)), Sears has

now added yet another audita querela motion (Dkt. 165) and another motion under 18

U.S.C. § 3582(c)(1)(A). The court again dismisses the present motions for reasons stated

previously (Dkt. 160), and further denies a certificate of appealability, again for reasons

stated previously. (Dkt. 162).
        Case 6:04-cr-10174-JTM Document 170 Filed 04/12/21 Page 2 of 2




      IT IS SO ORDERED this day of April, 2021, that the defendant’s Motions for

Relief (Dkt. 165, 167) are hereby dismissed.




                                         J. Thomas Marten
                                         J. Thomas Marten, Judge




                                               2
